Case 1:19-cv-01745-SEB-TAB Document 156 Filed 03/04/20 Page 1 of 6 PageID #: 4289




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC,                                 )
                                                     )
                            Plaintiff,               )
                                                     )
                       v.                            )   No. 1:19-cv-01745-SEB-TAB
                                                     )
 JASPREET ATTARIWALA,                                )
 SIMRANJIT JOHNNY SINGH,                             )
                                                     )
                            Defendants.              )
                                                     )
                                                     )
 JASPREET ATTARIWALA,                                )
                                                     )
                            Counter Claimant,        )
                                                     )
                       v.                            )
                                                     )
 BIOCONVERGENCE LLC,                                 )
                                                     )
                            Counter Defendant.       )

                 ORDER MODIFYING PRELIMINARY INJUNCTION

        This cause is before the Court on Defendant Jaspreet Attariwala’s “Response to

  Preliminary Injunction,” [Dkt. 148], in which she requests that we modify our

  Preliminary Injunction entered on December 18, 2019. We modify the preliminary

  injunction in the manner prescribed herein.

                                          Discussion

        On February 27, 2019, Plaintiff BioConvergence LLC d/b/a Singota Solutions

  (“Singota”) filed suit against Ms. Attariwala, its former employee, in the Monroe Circuit

  Court I (Indiana), claiming in part that Ms. Attariwala had violated the Indiana Uniform

                                                 1
Case 1:19-cv-01745-SEB-TAB Document 156 Filed 03/04/20 Page 2 of 6 PageID #: 4290




  Trade Secrets Act and breached her employment contract. Singota alleged that Ms.

  Attariwala had illicitly acquired Singota’s confidential and trade secret information prior

  to her resignation. It sought a temporary restraining order and preliminary injunction to

  prevent Ms. Attariwala from misappropriating its trade secrets or using them for the

  benefit of her new employer—a direct competitor of Singota. The state court granted

  Singota’s request for a temporary restraining order on February 28, 2019, and entered a

  stipulated preliminary injunction on March 4, 2019.

            On April 30, 2019, following a series of contentious contempt hearings

  culminating in a contempt order against her, Ms. Attariwala removed the case to federal

  court. 1 Following removal, Singota reportedly continued to discover evidence of Ms.

  Attariwala’s malfeasances, prompting Singota to move for a “further preliminary

  injunction” on October 10, 2019. With that motion, Singota sought an order

  supplementing the existing preliminary injunction entered by the state court. Singota

  specifically requested an order enjoining Ms. Attariwala from working for her current

  employer and Singota’s direct competitor, Emergent BioSolutions, Inc. (“Emergent”) as

  well as any other competitor, alleging that Ms. Attariwala had violated state court orders

  and was continuing to misappropriate Singota’s trade secrets.

            We granted Singota’s motion following two hearings before the Court, finding that

  Singota had fulfilled all the elements necessary for preliminary injunctive relief and

  concluding that the existing state court preliminary injunction had not resulted in Ms.



  1
      Our subject matter jurisdiction has been established and explicated at Dkt. 121, 12-13.
                                                     2
Case 1:19-cv-01745-SEB-TAB Document 156 Filed 03/04/20 Page 3 of 6 PageID #: 4291




  Attariwala’s cooperation or compliance with those orders. Accordingly, we entered a

  preliminary injunction that, in summary: adopted the terms of the state court’s

  preliminary injunction; enjoined Ms. Attariwala, and all those in active concert or

  participation with her, from possessing, transmitting, using, copying or disclosing to

  others Singota’s confidential information or trade secrets; and ordered Ms. Attariwala,

  and all those in active concert and participation with her, to produce to Singota’s forensic

  expert all e-mail accounts, online storage accounts, and storage devices identified as

  outstanding. Ms. Attariwala was further enjoined from working for any competitor of

  Singota until she provided evidence in a proper verifiable form that she no longer

  possessed nor retained access to any of Singota’s confidential information or trade

  secrets. [Dkt. 121, 122] (“Preliminary Injunction Orders”).

         Ms. Attariwala, currently proceeding pro se, 2 now represents to the Court that she

  has fulfilled all obligations imposed upon her by our Preliminary Injunction and requests

  that we release her from the work restrictions set out therein. 3 Singota filed no response

  or objection to Ms. Attariwala’s request pursuant to Local Rule 7-1(c)(3)(A). We assume

  that it has no quarrel with the accuracy of Ms. Attariwala’s representations and that her

  assurances are satisfactory at this time. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466


  2
    On February 11, 2020, we granted Ms. Attariwala’s counsel’s request to withdraw from this
  matter. [Dkt. 147].
  3
    Although Ms. Attariwala’s filing was entitled a “Response to Preliminary Injunction,” we
  construe it as a motion to modify the preliminary injunction as this was clearly her intention.
  Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to
  be liberally construed[.]”) (internal quotations omitted).



                                                  3
Case 1:19-cv-01745-SEB-TAB Document 156 Filed 03/04/20 Page 4 of 6 PageID #: 4292




  (7th Cir. 2010) (“Failure to respond to an argument . . . results in waiver,” and “silence

  leaves us to conclude” a concession.); Local Rule 7-1(c)(5) (The court may summarily

  rule on a motion if an opposing party does not file a response within the deadline.”).

         In the absence of objections from Singota, we shall lift our prohibitions against the

  resumption of Ms. Attariwala’s employment in the biotechnology industry generally. 4

  Accordingly, the portion of our Preliminary Injunction enjoining Ms. Attariwala from

  working for a competitor (Paragraph IV) is hereby vacated. However, Ms. Attariwala

  remains bound by the restrictions set out in Paragraph V of the Preliminary Injunction,

  which remain in full force and effect:

         In the event that Ms. Attariwala, upon presenting to the Court in a proper
         verifiable form that she has fully complied with this Order, is relieved of the
         restrictions in Paragraph IV of the Order, but expert analysis reveals that Ms.
         Attariwala, in contravention of her representations to Plaintiff and the Court, has
         failed to disclose or produce accounts or devices that are proven to contain
         Singota’s confidential information, the restrictions in Paragraph IV will be
         reinstated and remain in effect until a proper evidentiary showing can be made that
         no piracy occurred, for a time period of no less than one month from the date the
         account or device was discovered.

         [Dkt. 122].

         The Preliminary Injunction is modified only to the extent that the restrictions of

  Paragraph IV are hereby lifted. Ms. Attariwala, and all persons in active concert or

  participation with her, remain preliminary enjoined from “possessing, transmitting, using,

  copying, or disclosing to others Singota’s confidential information or trade secrets.”



  4
   We also note that the restrictive covenants of Ms. Attariwala’s employment contract (with the
  exception of the duty of confidentiality) were set to expire in December 2019. [Dkt. 92, at 2;
  Dkt. 95, at 11].
                                                 4
Case 1:19-cv-01745-SEB-TAB Document 156 Filed 03/04/20 Page 5 of 6 PageID #: 4293




  Further, Ms. Attariwala and all persons in active concert or participation with her remain

  enjoined from “hold[ing], hid[ing], us[ing], or retain[ing] any of Singota’s confidential

  information or trade secrets, nor shall they create, possess, or control any documents or

  other works derived from Singota’s documents.” Ms. Attariwala, and all persons in active

  concert or participation with her, are obligated to disclose and produce any accounts and

  devices in their possession, custody, or control if they discover that they contain

  Singota’s confidential information or trade secrets. Finally, Ms. Attariwala is not relieved

  from her duty to “clearly and explicitly request, direct, instruct, and take all actions

  within her power to cause” any individuals with whom she indirectly or directly shared

  Singota’s trade secrets or confidential matters to comply with the production and

  disclosure requirements of our Preliminary Injunction.

         Accordingly, the Preliminary Injunction [Dkt. 122] as set forth herein is modified.

  IT IS SO ORDERED.

        Date:         3/4/2020                   _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




                                                 5
Case 1:19-cv-01745-SEB-TAB Document 156 Filed 03/04/20 Page 6 of 6 PageID #: 4294




  Distribution:

  JASPREET ATTARIWALA
  1390 Kenyon Street NW Apt. 323
  Washington, DC 20010

  SIMRANJIT JOHNNY SINGH
  1390 Kenyon Street NW Apt. 323
  Washington, DC 20010

  Justin A Allen
  OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
  justin.allen@ogletree.com

  Susan H. Jackson
  OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
  susan.jackson@ogletree.com

  Christopher C. Murray
  OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
  christopher.murray@ogletreedeakins.com




                                        6
